IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS

TEXARKANA DIVISION
OAK CREEK INVESTMENT PROPERTIES, INC. PLAINTIFF
V. CASE NO. 4:18-CV-4009

AMERICAN ELECTRICAL POWER SERVICE
CORPORATION; KMT GROUP, INC.; and

CLEAResult CONSULTING, INC. DEFENDANTS
AND

KMT GROUP, INC. THIRD-PARTY PLAINTIFF

Vv.

JIMMY HICKEY and RICHARD SMITH | THIRD-PARTY DEFENDANTS

MEMORANDUM OPINION AND ORDER

Currently before the Court is Separate Defendant KMT Group, Inc.’s (“KMT”)
Motion for Summary Judgment (Doc. 149) as to Plaintiff Oak Creek Investment
Properties, Inc.’s (“Oak Creek”) affirmative claims. Oak Creek filed a Response in
Opposition to the Motion (Doc. 193), and KMT filed a Reply (Doc. 213).

Separately, Defendant CLEAResult Consulting, Inc. (“CLEAResult’) filed a Motion
to Adopt KMT’s Motion for Summary Judgment (Doc. 160), arguing that the basis for
KMT's request for summary judgment applies equally to CLEAResult. KMT and
CLEAResult each filed Responses in Opposition to the Motion (Docs. 190 & 197,
respectively).

Under Federal Rule of Civil Procedure 56(a), “[t]he court shall grant summary
judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” The Court must review the facts
in the light most favorable to the opposing party and give that party the benefit of any
inferences that can be drawn from those facts. Canada v. Union Elec. Co., 135 F.3d
1211, 1212-13 (8th Cir. 1997). The moving party bears the burden of proving the
absence of a genuine dispute of material fact and that it is entitled to judgment as a matter
of law. See Fed. R. Civ. P. 56(c); Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 586-87 (1986); Nat'l. Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co.,
165 F.3d 602 (8th Cir. 1999).

The Court finds that KMT’s Motion for Summary Judgment must be DENIED. The
Motion is premised on the argument that AEP-SWEPCO’s energy-efficiency program was
authorized by the Arkansas Public Service Commission—an agency of the state—in
accordance with the state's legislative goal of achieving energy-efficiency and cost-saving
measures for the benefit of public utility customers throughout Arkansas. Accordingly,
KMT believes that it should be considered immune from suit pursuant to the doctrine of
acquired immunity, which “provides that a contractor who performs in accordance with
the terms of its contract with a governmental agency and under the direct supervision of
the governmental agency is not liable for damages resulting from that
performance.” Smith v. Rogers Group, Inc., 348 Ark. 241, 250 (2002).

KMT agrees that the acquired-immunity doctrine’s purpose is to “protect the
contractor who performs the work as specified from bearing the brunt of the liability based
on the actions or decisions made solely by the governmental agency, which is immune
from suit in tort.” /d. at 251. The doctrine, therefore, provides that “a contractor for a
public agency shares the sovereign immunity of the public body from liability for incidental

damages necessarily involved in the performance of the contract.” /d. at 250.
It is undisputed that KMT’s contract was not with a government agency; it was with
AEP-SWEPCO, a private corporation. Moreover, AEP-SWEPCO is not immune from suit
due to sovereign immunity. Therefore, the fundamental purposes of the acquired-
immunity doctrine are not realized here, as KMT cannot “acquire” sovereign immunity
from AEP-SWEPCO. Finally, the Court rejects KMT’s argument that acquired immunity
might apply when a contract is made for the benefit of the state, even if the state is nota
party to the contract. KMT fails to cite to any Arkansas authority in support of this
proposition, and the Court has found none. The single case KMT does cite, Guerin
Contractors, Inc. v. Reaves, involved a road construction contract between a contractor
and the Arkansas State Highway Department, which is an agency of the state. 270 Ark.
710, 711-12 (1980). Guerin does not hold that acquired immunity is available to a
contractor like KMT who contracted with a non-state actor.

Summary judgment is also DENIED as to CLEAResult, AEP-SWEPCO's
designated agent, for the same reasons stated above.

IT IS THEREFORE ORDERED that KMT’s Motion for Summary Judgment (Doc.
149) and CLEAResult’s Motion to Adopt (Doc. 160) are both DENIED.

IT IS SO ORDERED on this (4 wday of Febryary, 2020.

  
 
 
 

 

AMOTHY L. BROOKS
ITED STATES DISTRICT JUDGE

&
